DETAILED ACTION
Applicant has amended claims 76, 83, 90 in the filed amendment on 10/5/2021.  Claims 76-95 are pending in this office action.

Response to Arguments
Applicant's arguments filed on 10/5/2021 have been fully considered but they are not persuasive. 
a.  Applicant argued that the combination of prior arts do not teach: “a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system according to the encoding scheme wherein data objects are stored as a plurality of shards”.
Examiner respectfully disagrees.
Fat teaches claimed limitation “a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system according to the encoding scheme wherein data objects are stored as a plurality of shards” as a super node 310 (fig.3A) or 400 (fig. 4)  as a storage manager implemented by a processor 404 and configured to: receive, from a client via a network interface 408 for accessing a target client of target clients, a backup-restore request that includes backing up one or more of a plurality of data file 
As shown in FIG. 3B, the super node 310 communicates the request to each of the target clients 303, 304, 305, 306, 308.  Any target client that is available and meets the criteria set forth in the backup-restore request responds to the super node 310.  The super node 310 then communicates (FIG. 3C) with the source client 302 and provides the source client 302 with a list.  Preferably, the list provided to the source client 302 is a URL (Uniform Resource Locator) list containing a list of the available target clients 304, 306, 308 and 312 that responded as being available to perform the backup-restore request, so that the source client 302 can establish a peer-to-peer type connection directly with the available target clients 304, 306, 308 and 312 that responded to the backup-restore request, as shown in FIG. 3D (paragraph 47). 
	The source client can send many data file fragments to a target client (paragraph 49).  The target clients receiving the data file fragments and storing the data file fragments in step 1610 and sending a communication to the source client that the storage was successful in step 1612 (paragraphs 73).
	If the source client determines that the request is for retrieving data file fragments, the source client retrieves the data file fragments from the target client in step 1716 from the list of target clients determined in FIGS. 18A and 18B (paragraph 76).	
	The above information shows that based on a backup-restore request from client device 302, the supper node 310 requests target clients of the computing system 300 which have space available or memory available for storage to store at least one data file by communicating the backup-restore request of the client device 302 to the target clients.  As a result, the supper node 310 receives responses from the target clients which meets the criteria set forth in the backup-restore request store the data file fragments from the client device 302 in according to memory available for storage or space available a corresponding data file fragments. 
	The computing system 300 that includes a list of target client or a target client of the target client is represented as storage system. The data file fragments are represented as a plurality of shards.  The memory available for storage or space available is not encoding scheme.
The target client that is used to store file or file fragment via network interface 408 (figs.3A-4) is represented as data storage web service.  The request for the target clients is represented as a web services call.  A network interface 408 is not an application programming interface (API).
	San teaches the claimed limitations:
	“an application programming interface (API)” as API (fig. 4, paragraph 13);
	“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as Microsoft window NT operating system implemented by CPU of computer gateway 140 to 
Bir teaches the limitations:
	 “the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” as the distributed backup system (fig. 1, col. 5, lines 30-55) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners (fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40).
	In particularly, in FIG. 5, in order to enhance the reliability of the distributed cooperative backup system, an encoding scheme is used to protect the system from loss of data allowing reconstruction of the original data even in the absence of some data blocks.  The encoding scheme employs error correction or, preferably, erasure coding adding redundancy to the data blocks to be backed up.  In essence, data to be backed up is divided into data blocks and from these data blocks redundant data blocks are computed.  The data blocks and redundant data blocks are distributed among distinct backup partners (col. 11, lines 10-35).

“based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards”.
Examiner respectfully disagrees.
	Fat teaches the claimed limitation: “based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” in FIG. 3A, the source client 302 communicates a data backup-restore request to super node 310, requesting a list of target clients which either have space available or memory available for storage to store at least one data file or data file fragment or has a data file or data file fragment having a specific unique file identifier (UFID) corresponding to a data file to be restored.  As shown in FIG. 3B, the super node 310 communicates the request to each of the target clients 303, 304, 305, 306, 308.  Any target client that is available and meets the criteria set forth in the backup-restore request responds to the super node 310.  The super node 310 then communicates (FIG. 3C) with the source client 302 and provides the source client 302 with a list.  Preferably, the list provided to the source client 302 is a URL (Uniform Resource Locator) list containing a list of the available target clients 304, 306, 308 and 312 that responded as being available to perform the backup-restore request, so that the source client 302 can establish a peer-to-peer type connection directly with the available target clients 304, 306, 308 and 312 that responded to the backup-restore request, as shown in FIG. 3D (paragraph 47). 
	The source client can send many data file fragments to a target client (paragraph 49).  The target clients receiving the data file fragments and storing the data file fragments in step 1610 and sending a communication to the source client that the storage was successful in step 1612 (paragraphs 73).
	If the source client determines that the request is for retrieving data file fragments, the source client retrieves the data file fragments from the target client in step 1716 from the list of target clients determined in FIGS. 18A and 18B (paragraph 76).	
	The above information shows that based on a backup-restore request from client device 302, the supper node 310 requests target clients of the computing system 300 which have space available or memory available for storage to store at least one data file by communicating the backup-restore request of the client device 302 to the target clients.  As a result, the supper node 310 receives responses from the target clients which meets the criteria set forth in the backup-restore request store the data file fragments from the client device 302 in according to memory available for storage  or space available a corresponding data file fragments. 
	In this case: the computing system 300 that includes a list of target client for storing file or a target client of the target client for storing the file is represented as storage system. The data file fragments are represented as a plurality of shards.  The memory available for storage or space available is not encoding scheme.
	Bir teaches the limitations:
	 “the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” as the distributed 
	In particularly, in FIG. 5, in order to enhance the reliability of the distributed cooperative backup system, an encoding scheme is used to protect the system from loss of data allowing reconstruction of the original data even in the absence of some data blocks.  The encoding scheme employs error correction or, preferably, erasure coding adding redundancy to the data blocks to be backed up.  In essence, data to be backed up is divided into data blocks and from these data blocks redundant data blocks are computed.  The data blocks and redundant data blocks are distributed among distinct backup partners (col. 11, lines 10-35).
	As discussed above the combination of cited references teaches the above limitations.

In addition, 76, Fat teaches limitations:
“a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a storage system 100 or 300 includes a plurality targets that includes storage device or memory (fig. 5, paragraphs 47, 52),  the storage system is configured to store a plurality of files or a plurality of file fragments (figs. 3A-3D, paragraphs 3, 47) according to memory available for storage such that each file of files is stored as a plurality of file fragments .  For example, when restoring a file, if retrieved fragments from an available client are not sufficient, the system repeats retrieving fragments from another available client until number of retrieved fragments is sufficient for restoring file (fig. 17, paragraph 76).  The memory available for storage is not an encoding scheme, and “wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as wherein the file can be restored from a retrieved fragments as a particular number of shards (fig. 17, paragraph 76) that is fewer than a total number of fragments for that file, e.g., total number of fragments for the file includes the sufficient number of the data file fragments that have not been retrieved + additional data file fragments (paragraph 74) or a total number of fragments for the file includes sufficient fragments that does not exist + sufficient fragments that exist (fig. 19, paragraph 78);
“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as a super node 310 (fig.3A) or 400 (fig. 4)  as a storage manager implemented by a processor 404 and configured to: receive, from a client via a network interface 408 for accessing a target client of target clients, a backup-restore request that includes backing up one or more of 
The target client that is used to store file or file fragment via network interface 408 (figs.3A-4) is represented as data storage web service.  The request for the target clients is represented as a web services call.  A network interface 408 is not an application programming interface (API).
Bir teaches  the limitation “a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a distributed system of a data storage service (fig. 1) includes computers as storage nodes that include memories or disks 108 (figs. 1-2, col. 5, lines 10-67).  The distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40), and “wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as lost data such as an object or file is restored or reconstructed by a number of data blocks of previously backed up data that is needed for restoring lost data from its backup partners, e.g., when a block is retrieved from the backup partners, the computer system checks the digital signature attached to the block, if the block has a bad signature, it cannot be relied upon for reconstructing the data and if the block has good signature and have sufficient data for loss resilient decoding, decrypting data from the backup partners to restore missing data.   The computer system repeats the steps of retrieving and verifying blocks from the backup partners until a number of good blocks is sufficient to restore the data  (fig. 7, col. 17, lines  62-67; col. 18, lines 1-15, col. 15, lines 25-40).    
	In particularly, the data such as an object or file is divided into data blocks and from these data blocks redundant data blocks are computed. The data blocks and redundant data blocks of the object are distributed and stored among distinct backup partners or servers.  The distribution is such that if a number of backup partners are lost, and that number is smaller than or equal to K, it is still possible to recover any block by using data blocks and redundant data blocks from remaining backup partners (fig. 5, col. 11, lines 10-26; col. 15, lines 25-46; col. 2, lines 25-40).  K can be number of blocks or number of storage devices (col. 16, lines 1-15).   The above information implies the blocks of the object are stored in a plurality of the backup partners that include both the backup partners that may be lost and remaining backup partners.  To restore or construct object or data, the computer system just uses some backup partners e.g., remaining backup partners even fewer  backup partners can be lost.
 number of good blocks that is sufficient to restore the object and is retrieved from the  backup partners is fewer or less than the total number of the blocks of the object that is stored in both the  backup partners that may be lost and the remaining backup partners (or a number of good blocks of object that is used to restore the object is less than the total number of blocks of object that includes good blocks and bad blocks of object).  The number of good blocks that is sufficient to restore the data is represented as a particular number of shards.  The total number of the blocks of the object that are stored in both the  backup partners that may be lost and the remaining backup partners is represented as a total number of shards for that data object.
	San teaches the claimed limitations:
	“an application programming interface (API)” as API (fig. 4, paragraph 13);
	“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as Microsoft window NT operating system implemented by CPU of computer gateway 140 to receive from client via API for accessing a service in the directory tree, a web services call that include a request (paragraphs 14-15, 51, 65) to store icon bitmap in icon cache 724 as storage system (fig. 7, paragraphs 202-205).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 76-80, 83-87, 80-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatula et al (or hereinafter “Fat”) (US 20060271601) in view of Birrell et al (or hereinafter “Bir”) (US 7529834) and San Andres et al (or hereinafter “San”) (US 20050027796).
As to claim 76, Fat teaches a system, comprising:
“a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a storage system 100 or 300 includes a plurality targets that includes storage device or memory (fig. 5, paragraphs 47, 52),  the storage system is configured to store a plurality of files or a plurality of file fragments (figs. 3A-3D, paragraphs 3, 47) according to memory available for storage such that each file of files is stored as a plurality of file fragments .  For example, when restoring a file, if retrieved fragments from an available client are not sufficient, the system repeats retrieving fragments from another available client until number of retrieved fragments is sufficient for restoring file (fig. 17, paragraph 76).  The memory available for storage is not  “wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as wherein the file can be restored from a retrieved fragments as a particular number of shards (fig. 17, paragraph 76) that is fewer than a total number of fragments for that file, e.g., total number of fragments for the file includes the sufficient number of the data file fragments that have not been retrieved + additional data file fragments (paragraph 74) or a total number of fragments for the file includes sufficient fragments that does not exist + sufficient fragments that exist (fig. 19, paragraph 78);
“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system according to the encoding scheme wherein data objects are stored as a plurality of shards” as a super node 310 (fig.3A) or 400 (fig. 4)  as a storage manager implemented by a processor 404 and configured to: receive, from a client via a network interface 408 for accessing a target client of target clients, a backup-restore request that includes backing up one or more of a plurality of data file fragments or restoring one or more of a plurality of data file fragments to store file in a target client or the target clients (figs. 3A, 4, paragraphs 4, 47, 50, 76) according to space available or memory available for storage to store at least one data file or data file fragment or has a data file or data file fragment having a specific unique file identifier (UFID) corresponding to a data file to be restored (paragraph 47).

	The source client can send many data file fragments to a target client (paragraph 49).  The target clients receiving the data file fragments and storing the data file fragments in step 1610 and sending a communication to the source client that the storage was successful in step 1612 (paragraphs 73).
	If the source client determines that the request is for retrieving data file fragments, the source client retrieves the data file fragments from the target client in step 1716 from the list of target clients determined in FIGS. 18A and 18B (paragraph 76).	
	The above information shows that based on a backup-restore request from client device 302, the supper node 310 requests target clients of the computing system 300 which have space available or memory available for storage to store at least one data file by communicating the backup-restore request of the client device 302 to the target clients.  As a result, the supper node 310 receives responses from the target clients 
	The computing system 300 that includes a list of target client or a target client of the target client is represented as storage system. The data file fragments are represented as a plurality of shards.  The memory available for storage or space available is not encoding scheme.
The target client that is used to store file or file fragment via network interface 408 (figs.3A-4) is represented as data storage web service.  The request for the target clients is represented as a web services call.  A network interface 408 is not an application programming interface (API);
“based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as the corresponding plurality of shards” FIG. 3A, the source client 302 communicates a data backup-restore request to super node 310, requesting a list of target clients in computing system 300 which either have space available or memory available for storage to store at least one data file or data file fragment or has a data file or data file fragment having a specific unique file identifier (UFID) corresponding to a data file to be restored.  As shown in FIG. 3B, the super node 310 communicates the request to each of the target clients 303, 304, 305, 306, 308.  Any target client that is available and meets the criteria set forth in the backup-restore request responds to the super node 310.  The super node 310 then communicates (FIG. 3C) with the source client 302 and provides the source client 302 with a list.  Preferably, the list provided to the source 
	The source client can send many data file fragments to a target client (paragraph 49).  The target clients receiving the data file fragments and storing the data file fragments in step 1610 and sending a communication to the source client that the storage was successful in step 1612 (paragraphs 73).
	If the source client determines that the request is for retrieving data file fragments, the source client retrieves the data file fragments from the target client in step 1716 from the list of target clients determined in FIGS. 18A and 18B (paragraph 76).	
	The above information shows that based on a backup-restore request from client device 302, the supper node 310 requests target clients of the computing system 300 which have space available or memory available for storage to store at least one data file by communicating the backup-restore request of the client device 302 to the target clients.  As a result, the supper node 310 receives responses from the target clients which meets the criteria set forth in the backup-restore request store the data file fragments from the client device 302 in according to memory available for storage  or space available a corresponding data file fragments. 
	The computing system 300 that includes a list of target client or a target client of the target client is represented as storage system. The data file fragments are 
 Fat does not explicitly teach the claimed limitation:
 encoding scheme; an application programming interface (API).
Bir teaches a system, comprising: 
“encoding scheme” as the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40);
 “a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a distributed system of a data storage service (fig. 1) includes computers as storage nodes that include memories or disks 108 (figs. 1-2, col. 5, lines 10-67).  The distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40); and
“wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as lost data such as an object or file is restored or reconstructed by retrieving a number of data blocks of previously backed up data that is needed for restoring lost data from its backup partners, e.g., when a block is retrieved from the backup partners, the computer system checks the digital signature attached to the block, if the block has a bad signature, it cannot be relied upon for reconstructing the data and if the block has good signature and have sufficient data for loss resilient decoding, decrypting data from the backup partners to restore missing data.   The computer system repeats the steps of retrieving and verifying blocks from the backup partners until a number of good blocks is sufficient to restore the data  (fig. 7, col. 17, lines  62-67; col. 18, lines 1-15, col. 15, lines 25-40).    
	In particularly, the data such as an object or file is divided into data blocks and from these data blocks redundant data blocks are computed. The data blocks and redundant data blocks of the object are distributed and stored among distinct backup partners or servers.  The distribution is such that if a number of backup partners are lost, and that number is smaller than or equal to K, it is still possible to recover any block by using data blocks and redundant data blocks from remaining backup partners (fig. 5, col. 11, lines 10-26; col. 15, lines 25-46; col. 2, lines 25-40).  K can be number of blocks or number of storage devices (col. 16, lines 1-15).   The above information implies the blocks of the object are stored in a plurality of the backup partners that include both the backup partners that may be lost and remaining backup partners.  To restore or construct object or data, the computer 
	In the above case, the number of good blocks that is sufficient to restore the object and is retrieved from the backup partners is fewer or less than the total number of the blocks of the object that is stored in both the  backup partners that may be lost and the remaining backup partners (or a number of good blocks of object that is used to restore the object is less than the total number of blocks of object that includes good blocks and bad blocks of object).  The number of good blocks that is sufficient to restore the data is represented as a particular number of shards.  The total number of the blocks of the object that are stored in both the  backup partners that may be lost and the remaining backup partners is represented as a total number of shards for that data object;
“to store a particular data object in the storage system according to the encoding scheme wherein data objects are stored as a plurality of shards” as a distributed system of a data storage service (fig. 1) includes computers as storage nodes that include memories or disks 108 (figs. 1-2, col. 5, lines 10-67).  The distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40);
the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” as the distributed backup system (fig. 1, col. 5, lines 30-55) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners (fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40).
	In particularly, in FIG. 5, in order to enhance the reliability of the distributed cooperative backup system, an encoding scheme is used to protect the system from loss of data allowing reconstruction of the original data even in the absence of some data blocks.  The encoding scheme employs error correction or, preferably, erasure coding adding redundancy to the data blocks to be backed up.  In essence, data to be backed up is divided into data blocks and from these data blocks redundant data blocks are computed.  The data blocks and redundant data blocks are distributed among distinct backup partners (col. 11, lines 10-35).
	Fat and Bir disclose a method of storing files in storage devices.  These references are in the same field with application’s field.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bir’s teaching of storing a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of blocks to Fat’s system in  protect the system from loss of data by allowing reconstruction of the original data even in the absence of some data blocks (col. 11, lines 10-40), and further to provide mechanisms for secure storage of objects thereby preventing a backup partner from being able to use the other backup partners to obtain the backup data (col. 3, lines 10-31; col. 4, lines 1-11).
	San teaches the claimed limitations:
	“an application programming interface (API)” as API (fig. 4, paragraph 13);
	“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as Microsoft window NT operating system implemented by CPU of computer gateway 140 to receive from client via API for accessing a service in the directory tree, a web services call that include a request (paragraphs 14-15, 51, 65) to store icon bitmap in icon cache 724 as storage system (fig. 7, paragraphs 202-205).
	Fat and San disclose a method of storing files in storage devices.  These references are in the same field with application’s field.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply San’s teaching of API to Fat’s system in order to  allow certain content objects to be completely hidden from certain classes of users thereby providing for a high degree of security against the unauthorized access to such objects (paragraph 15) and further to allow clients to specify the particular 

	As to claims 77, 84, 91, Fat, Bir teach the claimed limitation (wherein the storage manager is further configured to encode the data object according to the encoding scheme comprising dividing 2Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.the particular data object into the corresponding plurality of shards such that the particular data object can be reconstructed from fewer than a total number of shards for the particular data object or 
	encoding, by the storage manager, the data object according to the encoding scheme comprising dividing the particular data object into the corresponding plurality of shards such that the particular data object can be reconstructed from fewer than a total number of shards for the particular data object or 
	wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: encode the data object according to the encoding scheme comprising dividing the particular data object into the corresponding plurality of shards such that the particular data object can be reconstructed from fewer than a total number of shards for the particular data object (as  the distributed system is configured to encode objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners (Bir: fig. 5, col. 11, lines 10-67; col. 15, lines 25-46; col. 2, lines 25-40; Fat: paragraphs 5, 71) such as the number of good blocks that is sufficient to restore the object and is retrieved from the  backup partners is fewer or less than the total number of the blocks of the object that is stored backup partners that may be lost and the remaining backup partners (or a number of good blocks of object that is used to restore the object is less than the total number of blocks of object that includes good blocks and bad blocks of object).  The number of good blocks that is sufficient to restore the data is represented as a particular number of shards.  The total number of the blocks of the object that are stored in both the  backup partners that may be lost and the remaining backup partners is represented as a total number of shards for that data object (Bir: fig. 7, col. 17, lines  62-67; col. 18, lines 1-15, col. 15, lines 25-40; Fat: figs. 11-12, 17)).

 	As to claims 78, 85, 92, Fat and Bir teach the claimed limitations:
	wherein the storage system is configured to store each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object or 
	wherein the storage system stores each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object or 
	wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: store each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object (as the system stores data blocks for each object at different storage nodes for object such as  the data blocks and redundant data blocks of the object are distributed and stored among distinct backup partners or servers.  The distribution is such that if a number of backup partners are lost, and that number is smaller than or equal to K, it is still possible to recover any block by using data blocks and redundant data blocks from remaining backup partners (Bir: fig. 5, col. 11, lines 10-26; col. 15, lines 25-46; col. 2, lines 25-40) and  the system is configured to store file fragments for a file at target clients (Fat: paragraph 73, fig. 16)).

As to claims 79, 86, 93, Fat and San teach the claimed limitation “wherein the web services call specifies an identifier of the particular data object, and wherein, to retrieve the subset of the plurality of shards, the storage manager is configured to specify a key indicated by the identifier” as the source client sends the identifier (ID) to the super node in step 1206 to see if the data file has been adequately backed up.  The super node receives the ID in step 1208 and communicates the ID request to one or more target clients in step 1210 to retrieve any data files or data file fragments containing that particular ID (Fat: fig. 12, paragraph 68) and a directory service application server as storage manager to specify content category as key based on node’s security token as identifier (San: fig. 12, paragraphs 244-246).

As to claims 80, 87, 94, Fat and Bir teach the claimed limitation:
wherein the storage manager is configured to request that the storage system store the particular data object according to the encoding scheme based on the request from the client specifying that the particular data object be stored according to the encoding scheme or 

wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: request that the storage system store the particular data object according to the encoding scheme based on the request from the client specifying that the particular data object be stored according to the encoding scheme (as super node 400 is configured to request the system store the file based on the request from client specifying file (Fat: fig. 12, paragraph 68) and the distributed system is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners (Bir: figs. 1, 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (Bir: col. 2, lines 25-40)).

Claim 83 has the same claimed limitation subject matter as discussed in claim 76; thus, claim 83 is rejected under the same reason as discussed in claim 76.  In addition, Fat teaches the limitations: 
“performing, by a storage manager implemented by one or more hardware processors; receiving, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in a storage system according to the encoding scheme wherein data objects are stored as a plurality of shards” as a super node 310 (fig.3A) or 400 (fig. 4)  as a storage manager implemented by a processor 404 and configured to: receive, from a client via a network interface 408 for accessing a target client of target clients, a backup-restore request that includes backing up one or more of a plurality of data file fragments or restoring one or more of a plurality of data file fragments to store file in a target client or the target clients (figs. 3A, 4, paragraphs 4, 47, 50, 76) according to space available or memory available for storage to store at least one data file or data file fragment or has a data file or data file fragment having a specific unique file identifier (UFID) corresponding to a data file to be restored (paragraph 47).
The target client that is used to store file or file fragment via network interface 408 (figs.3A-4) is represented as data storage web service.  The request for the target clients is represented as a web services call.  A network interface 408 is not an application programming interface (API).  The space available or memory available is not encoding scheme;
“a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system stores a plurality of data objects according to the encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” 
 “based on the request from the client, requesting that the storage system store the particular data object according to the encoding scheme as the corresponding plurality of shards” FIG. 3A, the source client 302 communicates a data backup-restore request to super node 310, requesting a list of target clients in computing system 300 which either have space available or memory available for storage to store at least one data file or data file fragment or has a data file or data file fragment having a specific unique file identifier (UFID) corresponding to a data file to be restored.  As shown in FIG. 3B, the super node 310 communicates the request to each of the target clients 303, 304, 305, 306, 308.  Any target client that is available and meets the criteria set forth in the backup-restore request responds to the super node 310.  The super node 310 then communicates (FIG. 3C) with the source client 302 and provides the source client 302 with a list.  Preferably, the list provided to the source client 302 is a URL (Uniform Resource Locator) list containing a list of the available target clients 304, 306, 308 and 312 that responded as being available to perform the backup-restore request, so that the source client 302 can establish a peer-to-peer type 
	The source client can send many data file fragments to a target client (paragraph 49).  The target clients receiving the data file fragments and storing the data file fragments in step 1610 and sending a communication to the source client that the storage was successful in step 1612 (paragraphs 73).
	If the source client determines that the request is for retrieving data file fragments, the source client retrieves the data file fragments from the target client in step 1716 from the list of target clients determined in FIGS. 18A and 18B (paragraph 76).	
	The above information shows that based on a backup-restore request from client device 302, the supper node 310 requests target clients of the computing system 300 which have space available or memory available for storage to store at least one data file by communicating the backup-restore request of the client device 302 to the target clients.  As a result, the supper node 310 receives responses from the target clients which meets the criteria set forth in the backup-restore request store the data file fragments from the client device 302 in according to memory available for storage  or space available a corresponding data file fragments. 
	The computing system 300 that includes a list of target client or a target client of the target client is represented as storage system. The data file fragments are represented as a plurality of shards.  The memory available for storage or space available is not encoding scheme.
wherein the storage system comprises a plurality of storage nodes that include one or more respective storage devices, wherein the storage system stores a plurality of data objects according to the encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a distributed system of a data storage service (fig. 1) includes computers as storage nodes that include memories or disks 108 (figs. 1-2, col. 5, lines 10-67).  The distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bir’s teaching of storing a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of blocks to Fat’s system in order to protect the system from loss of data by allowing reconstruction of the original data even in the absence of some data blocks (col. 11, lines 10-40), and further to provide mechanisms for secure storage of objects thereby preventing a backup partner from being able to use the other backup partners to obtain the backup data (col. 3, lines 10-31; col. 4, lines 1-11).
s:
	“an application programming interface (API)” as API (fig. 4, paragraph 13);
	“performing, by a storage manager implemented by one or more hardware processors; receiving, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in a storage system” as Microsoft window NT operating system implemented by CPU of computer gateway 140 to receive from client via API for accessing a service in the directory tree, a web services call that include a request (paragraphs 14-15, 51, 65) to store icon bitmap in icon cache 724 as storage system (fig. 7, paragraphs 202-205). 
	Fat and San disclose a method of storing files in storage devices.  These references are in the same field with application’s field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply San’s teaching of API to Fat’s system in order to  allow certain content objects to be completely hidden from certain classes of users thereby providing for a high degree of security against the unauthorized access to such objects (paragraph 15) and further to allow clients to specify the particular properties to be returned so that increasing performance from the viewpoint of the user (paragraphs 13-14).

Claim 90 has the same claimed limitation subject matter as discussed in claims 76, 83; thus claim 90 is rejected under the same reason as discussed in claims 76, 83.  In addition, Fat teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors ,

Claims 81, 88, 95, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fat in view of Bir and San and further in view of Ozden et al (US 6079028).
As to claims 81, 88,  95, Fat and Bir teach the claimed limitations:
wherein the storage manager is further configured to, based on the request from the client, request that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme or
based on the request from the client, requesting, by the storage manager, that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme or 
wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: based on the request from the client, request that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme (as the super node is further configured to, based on the request from the client e.g., 303, the request the system store or backup file based on the profile distance setting as different schema.  The profile distance setting is associated with global profile setting than a 
Ozden teaches the claimed limitation “a lower level of fault tolerance” as a lower level of fault tolerance (col. 2, lines 54-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ozden’s teaching to Fat’s system in order to reduce buffer space overhead for environments (Ozden: col. 2, lines 54-65) and further to provide low response times for client requests, and ensure the availability of appropriate disk bandwidth to reconstruct inaccessible data in the event of a disk failure (Ozden: col. 3, lines 40-55).  

Claims 82, 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fat in view of Bir and San and further in view of Boykin (US 20020078461)
As to claims 82, 89,  Hsu does not explicitly teach the claimed limitation wherein the corresponding plurality of shards corresponds to multiple individual complete copies of the data object.  
Boykin teaches putting together fragments of the file 120 obtained from different servers that maintain complete copies of the desired file 120 (paragraph 36).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boykin’s teaching to Fat’s system in order to  provides fast storage and subsequent searching and retrieval of data records in data processing applications such as database applications (Boykin: paragraph 11) and further to 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169